Exhibit 10.1
EXECUTION VERSION
EIGHTH AMENDMENT TO CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered
into as of June 13, 2008 by and among COMSYS SERVICES LLC, a Delaware limited
liability company (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES,
INC., a Delaware corporation (“COMSYS IT”), PURE SOLUTIONS, INC., a California
corporation (“Pure Solutions”), PLUM RHINO CONSULTING, LLC, a Delaware limited
liability company and successor in interest to Plum Rhino Consulting, LLC, a
Georgia limited liability company (“Plum Rhino”), PRAEOS TECHNOLOGIES, LLC, a
Delaware limited liability company and successor by merger to Praeos
Technologies, Inc., a Georgia corporation (“Praeos”), TWC GROUP CONSULTING, LLC,
a Delaware limited liability company (“TWC Acquisition Sub”; COMSYS Services,
COMSYS IT, Pure Solutions, Plum Rhino, Praeos and TWC Acquisition Sub are
referred to herein each individually as a “Borrower” and collectively as the
“Borrowers”), COMSYS IT PARTNERS, INC., a Delaware corporation (“Holdings”), PFI
LLC, a Delaware limited liability company (“PFI”), COMSYS IT CANADA, INC., a
North Carolina corporation (“COMSYS Canada”), ECONOMETRIX, LLC, a Delaware
limited liability company (“Econometrix”), COMSYS Services, acting in its
capacity as borrowing agent and funds administrator for the Borrowers (in such
capacity, the “Funds Administrator”), the financial institutions from time to
time parties thereto (the “Lenders”), GE BUSINESS FINANCIAL SERVICES INC.
(formerly known as Merrill Lynch Business Financial Services Inc.), as
administrative agent (the “Agent”), Sole Bookrunner and Sole Lead Arranger, ING
CAPITAL LLC, as co-documentation agent, ALLIED IRISH BANKS PLC, as
co-documentation agent, BMO CAPITAL MARKETS FINANCING, INC., as co-documentation
agent (together with ING Capital LLC and Allied Irish Banks PLC, the
“Co-Documentation Agents”), and GMAC COMMERCIAL FINANCE LLC, as syndication
agent (the “Syndication Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, Econometrix, the
Agent, the Co-Documentation Agents, the Syndication Agent and each Lender are
parties to that certain Credit Agreement dated as of December 14, 2005 (as the
same has been, hereby is and may hereafter be further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”); and
     WHEREAS, the Credit Parties, the Agents and the Lenders desire to amend the
Credit Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 3 hereof, the Credit Agreement is
amended as set forth in this Section 2:

 



--------------------------------------------------------------------------------



 



     (a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
substituting the following definition of the term set forth below in lieu of the
current version of such definition contained in Section 1.1 of the Credit
Agreement:
“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Agent from time to time, and agreed upon by the
Funds Administrator, as an LC Issuer for purposes of issuing one or more Letters
of Credit hereunder. Without limitation of Agent’s discretion to identify any
Person as an LC Issuer, no Person shall be designated as an LC Issuer unless
such Person maintains reporting systems acceptable to Agent with respect to
letter of credit exposure and agrees to provide regular reporting to Agent
satisfactory to it with respect to such exposure.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by adding thereto the following defined term and its definition in the
correct alphabetical order:
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Agent that is an Approved Fund of such Lender.
     (c) Section 2.5(a). The preamble of Section 2.5(a) of the Credit Agreement
is hereby deleted in its entirety and the following is substituted in lieu
thereof:
     “Letters of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by the Borrowers, in addition
to the making of Revolving Loans hereunder, for the issuance, prior to the
Termination Date, by (i) Agent, of letters of credit, guarantees or other
agreements or arrangements (each, a “Support Agreement”) to induce an LC Issuer
to issue or increase the amount of, or extend the expiry date of, one or more
Letters of Credit and (ii) a Lender, identified by Agent, as an LC Issuer, of
one or more Letters of Credit, so long as, in each case:”
     (d) Section 9.6. Section 9.6 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
     “Section 9.6. Application of Proceeds.
     Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, (a) each
Borrower irrevocably waives the right to direct the application of any and all
payments at any time or times thereafter received by Agent from or on behalf of
the Borrowers or any guarantor of all or any part of the Obligations, and, as
between the Borrowers on the one hand and Agent and Lenders on the other, Agent
shall have the continuing and exclusive right to apply and to reapply any and
all payments received against the Obligations in such manner as Agent may deem
advisable notwithstanding any previous application by Agent and (b) the proceeds
of any sale of, or other realization upon, all or any part of the Collateral
shall be applied: first, to all fees, costs, indemnities, liabilities,
obligations and expenses incurred by or owing to Agent (in its capacity as the
Agent) with respect to this Agreement, the other Financing Documents or the
Collateral; second, to all fees, costs, indemnities, liabilities, obligations
and expenses incurred by or owing to any Lender with respect to this Agreement,
the other Financing Documents or the Collateral; third, to

2



--------------------------------------------------------------------------------



 



accrued and unpaid interest on the Obligations (other than interest owing to any
Eligible Swap Counterparty in respect of any Swap Contracts) (including any
interest which but for the provisions of the Bankruptcy Code, would have accrued
on such amounts); fourth, to the principal amount of the Obligations outstanding
(other than obligations owing to any Eligible Swap Counterparty in respect of
any Swap Contracts) and to provide cash collateral to secure any and all Letter
of Credit Liabilities and future payment of related fees, as provided for in
Section 2.5(e); fifth, to any other indebtedness or obligations of the Borrowers
owing to Agent or any Lender under the Financing Documents (other than
obligations owing to any Eligible Swap Counterparty in respect of any Swap
Contracts) and sixth, to the obligations owing to any Eligible Swap Counterparty
in respect of any Swap Contracts. Any balance remaining shall be delivered, to
the extent applicable, to the Borrowers or to whomever may be lawfully entitled
to receive such balance or as a court of competent jurisdiction may direct.”
     (e) Section 11.6. Section 11.6 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
     “Section 11.6 Indemnification.
     Each Lender shall, in accordance with its Pro Rata Share, indemnify Agent
(to the extent not reimbursed by the Credit Parties) against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction) that Agent may
suffer or incur in connection with the Financing Documents or any action taken
or omitted by Agent hereunder or thereunder. If any indemnity furnished to Agent
for any purpose shall, in the opinion of Agent, be insufficient or become
impaired, Agent may call for additional indemnity and cease, or not commence, to
do the acts indemnified against even if so directed by Required Lenders until
such additional indemnity is furnished. Without limiting the generality of the
foregoing, if the United States Internal Revenue Service, any other governmental
authority of the United States or other jurisdiction or any other Person asserts
a claim that Agent did not properly withhold tax from amounts paid to or for the
account of any Lender or any SPV holding a Loan pursuant to Section 12.6(c)
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender and such SPV shall indemnify Agent fully
for all amounts paid, directly or indirectly, by Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent under this Section 11.6, together
with all related costs and expenses (including attorney fees). The obligations
of Lenders and the SPVs under this Section 11.6 shall survive the payment in
full of the Obligations and the termination of this Agreement.”
     (f) Section 12.6(a)(iii). Section 12.6(a)(iii) of the Credit Agreement is
hereby deleted in its entirety and the following is substituted in lieu thereof:
“(iii) Agent, acting solely for this purpose as an agent of the Borrowers, shall
maintain at its offices located in Chicago, Illinois a copy of each Assignment
Agreement delivered

3



--------------------------------------------------------------------------------



 



to it and a register for the recordation of the names and addresses of each
Lender, and the commitments of, and principal amount of the Loans owing to, such
Lender pursuant to the terms hereof (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, Agent and Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time upon reasonable prior notice to Agent. In
connection with any assignment permitted pursuant to Section 12.6(c) of this
Agreement that is not recorded in the Register, the assigning Lender, acting
solely for this purpose as an agent of the Borrowers, shall maintain at its
address set forth on its signature page to this Agreement, a copy of each
assignment made by it or delivered to it and a register (the “Sub-Register”) for
the recordation of the assignments made by it. The entries in the Sub-Register
shall be conclusive. Any assignment of any commitment and/or Loan, whether or
not evidenced by a Note, shall be effective hereunder only upon appropriate
entries with respect thereto being made in the Register or Sub-Register. The
Sub-Register shall be available for inspection by the United States Internal
Revenue Service, the Borrowers and the Agent at any reasonable time upon
reasonable prior notice to the Lender maintaining such Sub-Register.”
     (g) Section 12.6. Section 12.6 of the Credit Agreement is hereby further
amended by adding new clause (c) thereto immediately following clause
(b) thereof as follows:
     “(c) Special Purpose Vehicles.
     In addition to the other rights provided in this Section 12.6, each Lender
may, without notice to or consent of the Agent, grant to an SPV the option to
make all or any part of any Loan that such Lender would otherwise be required to
make hereunder and, upon the exercise of such option, assign such Loan to an SPV
(and the exercise of such option by such SPV and the making of Loans pursuant
thereto shall satisfy the obligation of such Lender to make such Loans
hereunder); provided, however, that, (i) such Lender shall have provided to
Agent the name of each SPV to which such Lender (x) has assigned any Loans or
commitments, (y) intends to assign any Loans or commitments in the future, or
(z) has granted, or intends to grant in the future, any option, and any other
information with respect to such SPV as Agent may reasonably request, and
(ii) whether as a result of any term of any Financing Document or of such
assignment or grant, (A) no such SPV shall have a commitment, or be deemed to
have made an offer to commit, to make Loans hereunder, and, except as provided
in the applicable option agreement, none shall be liable for any obligation of
such Lender hereunder, (B) such granting or assigning Lender’s rights and
obligations, and the rights and obligations of the Credit Parties, Agent and the
other Lenders towards such Lender, under any Financing Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register
referred to in Section 12.6(a)(iii), except that each such SPV may receive
interest payments that would otherwise be made to such Lender with respect to
Loans funded by such SPV only after the SPV has provided a copy of an Assignment
Agreement (the “SPV Assignment Agreement”) to the Agent and such Lender
evidencing an assignment by such Lender to the SPV as and when permitted by the
terms of the financing agreements between such Lender and the SPV and (C) until
the Agent receives the SPV

4



--------------------------------------------------------------------------------



 



Assignment Agreement, the consent of such SPV shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Financing
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Financing Documents (including the
right to enforce or direct enforcement of the Obligations) and (iv) after the
Agent receives the SPV Assignment Agreement, the Agent shall record such SPV
Assignment Agreement in the Register in accordance with Section 12.6(a)(iii)
above and shall otherwise comply with the provisions of Section 12.6(a) and the
SPV shall be a Lender to the extent of its outstanding Loans. No party hereto
shall institute (and each Borrower and Holdings shall cause each other Credit
Party not to institute) against any SPV assignee or grantee of an option
pursuant to this Section 12.6(c) any bankruptcy, reorganization, insolvency,
liquidation or similar proceeding, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper of such SPV;
provided, however, that each Lender having designated an SPV as such agrees to
indemnify each Indemnitee against any indemnified liability that may be incurred
by, or asserted against, such Indemnitee as a result of failing to institute
such proceeding (including a failure to get reimbursed by such SPV for any such
indemnified liability). The agreement in the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.”
     (f) Section 12.8. Section 12.8 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
     “Section 12.8 Confidentiality.
     In handling any confidential information of any Credit Party, Agent and
each Lender shall exercise the same degree of care that it exercises with
respect to its own proprietary information of the same types to maintain the
confidentiality of any non-public information thereby received or received
pursuant to this Agreement, except that disclosure of such information may be
made (i) subject to a confidentiality obligation similar to the one set forth in
this Section 12.8, to their respective agents, employees, Subsidiaries,
Affiliates, attorneys, auditors, professional consultants, rating agencies,
insurance industry associations and portfolio management services, (ii) to
prospective transferees, SPVs or purchasers of any interest in the Loans,
provided that they have agreed to be bound by the provisions of this
Section 12.8, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation and (iv) as may be required in
connection with the examination, audit or similar investigation of such Person.
Confidential information shall include only such information identified as such
at the time provided to Agent and shall not include information that either:
(i) is in the public domain, or becomes part of the public domain after
disclosure to such Person through no fault of such Person, or (ii) is disclosed
to such Person by a Person other than a Credit Party, provided Agent does not
have actual knowledge that such Person is prohibited from disclosing such
information. The obligations of Agent and Lenders under this Section 12.8 shall
supersede and replace the obligations of Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by
Agent or any Lender prior to the date hereof.”
     (g) General Amendment and Waiver.

5



--------------------------------------------------------------------------------



 



     Anything to the contrary contained in the Credit Agreement or any other
Financing Document (including, without limitation, Section 6.1(d) of the Credit
Agreement, the Fifth Amendment and the Seventh Amendment) notwithstanding, the
Agent and the Lenders hereby acknowledge and agree that (i) solely with respect
to TWC Acquisition Sub’s bank account no. 2079900561539 maintained at Wachovia
Bank National Association (the “TWC Account”), until the date which is ninety
(90) days following the date on which the final payment of the TWC Earnout is
paid or required to be paid in full by the Borrowers or the TWC Earnout is
otherwise terminated, in either case in accordance with the terms set forth in
the TWC Purchase Agreement (the “TWC Account Grace Period”), the Borrowers shall
be permitted to continue to use the TWC Account in the manner described to the
Agent prior to the date hereof, provided, TWC Acquisition Sub shall have
delivered a Deposit Account Control Agreement that requires only springing
dominion control over the TWC Account, in form and substance reasonably
satisfactory to the Agent, (ii) solely with respect to Pure Solution’s bank
account no. 207990055750 maintained at Wachovia Bank National Association (the
“PS Account”), until the date which is ninety (90) days following the date on
which the final payment of the PS Earnout is paid or required to be paid in full
by the Borrowers or the PS Earnout is otherwise terminated, in either case in
accordance with the terms set forth in the PS Purchase Agreement (the “PS
Account Grace Period”), the Borrowers shall be permitted to continue to use the
PS Account in the manner described to the Agent prior to the date hereof,
provided, Pure Solutions shall have delivered a Deposit Account Control
Agreement that requires only springing dominion control over the PS Account, in
form and substance reasonably satisfactory to the Agent and (iii) solely with
respect to Plum Rhino’s bank account no. 6410708046 maintained at Regions Bank
(the “Plum Rhino Account”; the TWC Account, the PS Account and the Plum Rhino
Account are referred to herein each individually as a “Restricted Acquisition
Account” and collectively as the “Restricted Acquisition Accounts”), until the
date which is ninety (90) days following the date on which the final payment of
the Plum Rhino Earnout is paid or required to be paid in full by the Borrowers
or the Plum Rhino Earnout is otherwise terminated, in either case in accordance
with the terms set forth in the Plum Rhino Purchase Agreement (the “Plum Rhino
Account Grace Period”; the TWC Account Grace Period, the PS Account Grace Period
and the Plum Rhino Account Grace Period are referred to herein each individually
as an “Account Grace Period” and collectively as the “Account Grace Periods”),
the Borrowers shall be permitted to continue to use the Plum Rhino Account in
the manner described to the Agent prior to the date hereof, provided, Plum Rhino
shall have delivered a Deposit Account Control Agreement that requires only
springing dominion control over the Plum Rhino Account, in form and substance
reasonably satisfactory to the Agent, and, in each case, any conflicting
provisions of the Financing Documents are hereby waived; provided, that (A) the
aggregate amount of cash and other amounts in the Restricted Acquisition
Accounts shall at no time exceed $300,000, in the aggregate, with respect to all
Restricted Acquisition Accounts or $100,000 in any individual Restricted
Acquisition Account and (B) all cash and other amounts in excess of the
limitations set forth in clause (A) above that are not used to fund daily
disbursements or payroll shall on each Business Day be manually transferred to
account no. 2000002917542 maintained at Wachovia Bank National Association (the
“Master Account”).
     Upon the expiration of each Account Grace Period, the Borrowers shall
either (i) close the applicable Restricted Acquisition Account, have all
deposits from customers of Pure Solutions, Plum Rhino and TWC Acquisition Sub,
as applicable, instead be delivered directly to account no. 2000001211087
maintained at Wachovia Bank National Association (the “Lockbox

6



--------------------------------------------------------------------------------



 



Account”) and have all disbursements made on behalf of Pure Solutions, Plum
Rhino or TWC Acquisition Sub, as applicable, funded solely by the Master
Account, (ii) convert such Restricted Acquisition Account to a depository
account, deliver a Deposit Account Control Agreement executed by Wachovia Bank
(which such agreements shall be in form and substance reasonably acceptable to
the Agent and shall provide that all cash maintained in such accounts shall
automatically and without further direction on each banking day be remitted
solely to the Lockbox Account), not permit any other disbursements from the
applicable Restricted Acquisition Account and have all disbursements made on
behalf of Pure Solutions, Plum Rhino or TWC Acquisition Sub, as applicable,
funded solely out of the Master Account or (iii) have all deposits from
customers of Pure Solutions, Plum Rhino and TWC Acquisition Sub, as applicable,
instead be delivered directly to the Lockbox Account and convert such Restricted
Acquisition Account to a disbursement account that shall be funded solely with
proceeds from the Master Account (and which shall not accept any other deposits)
and deliver a Deposit Account Control Agreement executed by Wachovia Bank or
Regions Bank, as applicable (which such agreements shall be in form and
substance reasonably acceptable to the Agent and shall provide Agent with only
springing dominion control over the applicable accounts). For so long as any
Restricted Acquisition Account is open, the applicable Credit Party shall direct
Wachovia Bank National Association and Regions Bank, as the case may be, to
deliver monthly account statements to the Agent, which such statements shall be
sent electronically, if available. At all times following the termination of all
Account Grace Periods, no cash shall be deposited into the Master Account other
than proceeds of Revolving Loans from the Agent. The foregoing and anything
contained in any Financing Document to the contrary notwithstanding, the Credit
Parties shall not be required to deliver any such Deposit Account Control
Agreements in respect of payroll account no. 6410708054 maintained at Regions
Bank; provided, that, the Credit Parties shall not, and shall not cause or
permit any of their respective Subsidiaries to, deposit or maintain funds in
such account other than funds deposited therein in the ordinary course of
business for purposes of funding current payroll liabilities.
     3. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:
     (a) delivery to the Agent of this Amendment executed by each Credit Party
that is a party hereto, the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent;
     (b) the truth and accuracy of the representations and warranties contained
in Section 4 hereof;
     (c) the execution and delivery of each document, agreement and instrument
set forth on Schedule A attached hereto; and
     (d) after giving effect to this Amendment, no Default or Event of Default
under the Credit Agreement shall have occurred and be continuing.
     4. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

  i.   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all

7



--------------------------------------------------------------------------------



 



      material respects as of the date hereof, except to the extent that any
such representation or warranty (i) relates to a specific date, in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date or (ii) is qualified by materiality or has
Material Adverse Effect qualifiers, in which case, such representations and
warranties shall be true and correct in all respects;     ii.   the execution,
delivery and performance by such Credit Party of this Amendment and all of the
other Financing Documents to be delivered in accordance with Section 3 of this
Amendment (collectively, the “Eighth Amendment Financing Documents”) are within
its powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any governmental body, agency or official (other than (i) routine
corporate, tax, ERISA, intellectual property, environmental filings and other
filings from time to time necessary in connection with the conduct of such
Credit Party’s business in the ordinary course, and (ii) recordings and filings
in connection with the Liens granted to the Agent under the Financing Documents)
and do not violate, conflict with or cause a breach or a default under any
provision of applicable Law or of the Organizational Documents of any Credit
Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon it, except for such failures to file, violations,
conflicts, breaches or defaults as could not reasonably be expected to have a
Material Adverse Effect;     iii.   this Amendment and the other Eighth
Amendment Financing Documents constitute the valid and binding obligations of
the Credit Parties that are parties hereto or thereto (as applicable),
enforceable against such Persons in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to the enforcement of creditor’s rights generally and by general
equitable principles; and     iv.   after giving effect to this Amendment, no
Default or Event of Default exists or will result from the transactions
contemplated herein.

     5. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified and
in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.
     6. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

8



--------------------------------------------------------------------------------



 



     7. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     8. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     9. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     10. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile, email or similar electronic transmission with the same force and
effect as if an original were executed and may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures hereto were upon the same instrument. This Amendment constitutes the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.
     11. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment

9



--------------------------------------------------------------------------------



 



and acknowledges that each of the Financing Documents remains in full force and
effect and is hereby ratified and reaffirmed, subject to the amendments,
consents and waivers set forth herein. The execution of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or Lenders or
constitute a waiver of any provision of any of the Financing Documents (except
as expressly set forth herein) or serve to effect a novation of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

                  BORROWERS:
 
                COMSYS SERVICES LLC, a Delaware limited liability
company, as the Funds Administrator and as a Borrower
 
           
 
  By:        
 
     
 
        Name:   David L. Kerr     Title:   Senior Vice President – Corporate
Development
 
                COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a
Delaware corporation, as a Borrower
 
           
 
  By:        
 
                Name:   David L. Kerr     Title:   Senior Vice President –
Corporate Development
 
                PURE SOLUTIONS, INC., a Delaware corporation, as a
Borrower
 
           
 
  By:        
 
                Name:   David L. Kerr     Title:   Senior Vice President –
Corporate Development
 
                PRAEOS TECHNOLOGIES, LLC, a Delaware limited liability
company
 
           
 
  By:        
 
                Name:   David L. Kerr     Title:   Senior Vice President –
Corporate Development

Eighth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



                  BORROWERS (CONT.):
 
                PLUM RHINO CONSULTING, LLC, a Delaware limited
liability company
 
           
 
  By:        
 
                Name:   David L. Kerr     Title:   Senior Vice President –
Corporate Development
 
                TWC GROUP CONSULTING, LLC, a Delaware limited liability
company
 
           
 
  By:        
 
                Name:   David L. Kerr     Title:   Senior Vice President –
Corporate Development

Eighth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

                  OTHER CREDIT PARTIES:
 
                COMSYS IT PARTNERS, INC., a Delaware corporation
 
           
 
  By:        
 
     
 
        Name:   David L. Kerr     Title:   Senior Vice President – Corporate
Development
 
                PFI LLC, a Delaware limited liability company
 
           
 
  By:        
 
     
 
   
 
  Name:   David L. Kerr         Title:   Senior Vice President – Corporate
Development
 
                COMSYS IT CANADA, INC., a North Carolina corporation
 
           
 
  By:        
 
     
 
        Name:   David L. Kerr     Title:   Senior Vice President – Corporate
Development
 
                ECONOMETRIX, LLC, a Delaware limited liability company
 
           
 
  By:        
 
     
 
        Name:   David L. Kerr     Title:   Senior Vice President – Corporate
Development

Eighth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

                  AGENT AND LENDER:
 
                GE BUSINESS FINANCIAL SERVICES INC. (formerly known
as Merrill Lynch Business Financial Services Inc.),
as Agent and a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
     
 
        Title:   Its Duly Authorized Signatory

Eighth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

                  LENDERS:
 
                CF BLACKBURN LLC
 
                By:   GMAC Commercial Finance LLC (Servicer), as
Syndication Agent and as a Lender

                  By:           Name:   Thomas Brent        Title:   Director   
 

                  ING CAPITAL LLC, as Co-Documentation Agent and as a
Lender
 
           
 
  By:        
 
     
 
        Name:   Daryn K. Venéy     Title:   Vice President
 
                ALLIED IRISH BANKS PLC, as Co-Documentation Agent and
as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                CAPITAL ONE LEVERAGE FINANCE CORP., formerly known as
North Fork Business Capital Corporation, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Eighth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

                  LENDERS (CONT.):
 
                AIB DEBT MANAGEMENT, LIMITED, as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                BMO CAPITAL MARKETS FINANCING, INC., as a Lender
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Eighth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
EIGHT AMENDMENT TO CREDIT AGREEMENT
DATED AS OF MAY __, 2008
ADDITIONAL DOCUMENTS
1. Master Agreement for Documentary Letters of Credit
2. Master Agreement for Standby Letters of Credit
3. Deposit Account Control Agreement (with future notification) by and among
Wachovia Bank National Association, the Agent, Pure Solutions and TWC
Acquisition Sub
4. Deposit Account Control Agreement (with future notification) by and among
Regions Bank, the Agent and Plum Rhino
Eighth Amendment to Credit Agreement
(COMSYS)

 